Per Curiam.
The Attorney General appeals as of right from the order of the Ingham Circuit Court affirming orders of the Michigan Public Service Commission in Case Nos. U-7511 and XJ-7512, establishing power supply cost recovery clauses in Consumers Power Company’s rate schedules.
The Attorney General has raised essentially the identical issues in a number of separate appeals *330from orders of the commission. We have consistently found these appeals to be without merit.
In Attorney General v Public Service Comm, 161 Mich App 506; 411 NW2d 469 (1987), we were faced with three issues analytically identical to the first three issues raised by the Attorney General in this appeal. No new argument has been raised and we are unpersuaded of any reason to change our prior decision.
Accordingly, we address the Attorney General’s first three issues summarily: (1) MCL 460.6j(2); MSA 22.13(6j)(2) is constitutional since it provides sufficiently precise standards to guide the Public Service Commission; (2) Proposal h did not implicitly repeal MCL 460.6j(9); MSA 22.13(6j)(9), since they are not incompatible; and (3) the commission did not exceed its authority when it ruled that some customer classes could be exempted from paying a power supply cost recovery factor (pscr). We also note that there is presently no real dispute since no customer class has been exempted. With regard to the second and third issues raised above, we also rejected them in Attorney General v Public Service Comm, 158 Mich App 670; 405 NW2d 386 (1986).
The Attorney General’s remaining issue is also without merit and will be addressed briefly. The Attorney General argues that the commission acted unlawfully by approving a levelized (averaged) pscr factor for the entire year instead of adopting a monthly recovery factor. This claim is frivolous. We agree with the circuit court that levelized factors are not unlawful under MCL 460.6j; MSA 22.13(6j), particularly considering that the factors are variable up to the limits set on the pscr factor. We agree with the commission that no advantage would be served by engaging in the *331more difficult task of computing monthly factors, especially given the annual reconciliation process. The commission properly acted within its discretion in approving an annual pscr factor.
Affirmed.